DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered. 

Status of Rejections 

Claims 1, 3-7, 10, 13, and 16-21 are pending. Claims 7 and 17-20 are withdrawn. Claims 2, 8, 9, 11, 12, 14, and 15 are cancelled. Amendments to claim 1 and 7 and and new claim 21 filed on 11/02/2020 are acknowledged. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 10, 13, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Costentin et al, “A Local Proton Source Enhances CO2 Electroreduction to CO by a Molecular Fe Catalyst,” Science Vol. 338 (2012), in view of Zhang et al, “The Electrocatalytic Reduction of Carbon Dioxide Using Cobalt Tetrakis (4-Trimethylammoniophenyl) Porphyrin under High Pressure,” Acta Chimica Sinica (Chinese Edition) 44, 220 (1986).

Regarding claims 1, 3-6, and 21, Costentin discloses a method of reducing electrochemically CO2 into CO (see Abstract) in an electrolyte comprising CH3CN and water (see Table 1 on page s catalyst FeTPP with iron in the oxidation state 0 to +III below (see Fig. 1 on page 91): 

    PNG
    media_image1.png
    469
    333
    media_image1.png
    Greyscale


The above formula meets the following limitations of claim 1:

R1 to R10 and R1’ to R10' are H (reads on independently selected from the group consisting of H, F, and N+(C1-C4 alkyl)3 (see Fig. 1);
at least one of R1, R5, R1' and R5' is H (reads on selected from the group consisting of H, F, and N+(C1-C4 alkyl)3), and at least one of R6, R10, R6' and R10’ is H (reads on selected from the group consisting of H and F) (see Fig. 1). 

3CN and water as the solvent which is devoid of a buffer, wherein CO2 is reduced into CO by FeTPP with iron in the state Fe (0) (see Table 1 on page 92).

Costentin is silent about an electrochemical cell comprising at least two compartments and an anodic electrolyte, and the porphyrin catalyst comprising about at least 2 and at most 8 groups among R1 to R10 and R1’ to R10' being independently N+(C1-C4 alkyl)3.

 Zhang discloses a method of reducing electrochemically CO2 into CO in water using a metalloporphyrin complex having two N+Me3 groups among R1 to R10 and two N+Me3 groups among R1’ to R10' , and further teaches that that such a metalloporphyrin complex is water-soluble (see Title, Abstract, and page 133, 1st paragraph). Zhang further teaches that the BIRCH, STEWART, KOLASCH & BIRCH, LLPMAA/MAA/cspApplication No.: 15/547,938Docket No.: 3493-0622PUS1the themmmmethod of reducing electrochemically CO2 is performed in an electrochemical cell comprising a cathode and an anode placed in cathode and anode compartments (reads on at least two compartments) (see page 134, 2nd paragraph), and a potentiostat (reads on a power supply). Zhang further teaches that the faradaic yield of CO in different embodiments is 91 % and 94 %. 

Zhang further teaches that CO2 pressure is a result-effective variable (see Fig. 1).
 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Costentin with a reasonable expectation of success and with predictable results by substituting 2 H groups in the FeTPP molecule taught by Costentin with two N+Me3 groups among R1 to R10 and two N+Me3 groups among R1’ to R10', as taught by Zhang, and by determining by routine experimentation the pressure at which the electrochemical reduction process should be carried out.. The person with ordinary skill in the art would have been motivated to make this modification, because Zhang 2 to take place in a solvent comprising water (see page 133, 1st paragraph), and because Zhang teaches that CO2 pressure is a result-effective variable (see Fig. 1). Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

The metalloporphyrin complex obtained by substituting 2 H groups in the metalloporphyrin complex taught by Costentin with two N+Me3 groups among R1 to R10 and two N+Me3 groups among R1’ to R10' as taught by Zhang would also meet the following limitations:

if at least one of R1 to R5 represents N+(C1-C4 alkyl)3, then at least one of the other R1 to R5 is H;
 
if at least one of R1’ to R5' represents N+(C1-C4 alkyl)3, then at least one of the other R1’ to R5' is H; 

if at least one of R6 to R10 represents N+(C1-C4 alkyl)3, then at least one of the other R6 to R10 is H; and

6' to R10’ represents N+(C1-C4 alkyl)3, then at least one of the other R6' to R10’ is H, with iron in the oxidation state 0 to +III

Further, since the structure of the FeTPP taught by Costentin modified by the teachings of Zhang is same as structure of the metalloporphyrin complex of the claimed invention, it is reasonably expected that current efficiency of 90-100% would be achieved.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Costentin by using the electrochemical cell with an anode compartment and a cathode compartment as taught by Zhang. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 10, Zhang further teaches that the solvent has a pH of 7 (see page 134, 1st paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method with a reasonable expectation of success and with predictable results by the keeping the pH of the solvent as 7 as taught by Zhang. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method with a reasonable expectation of success and with predictable results by the keeping the concentration of the catalyst in the electrolyte solution at 0.000074 M (see Fig. 1-5), which is close to the claimed range of between 0.0001 and 0.01 M as taught by Zhang. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)).	 

Regarding claim 16, Costentin further teaches that the potential applied to the cathode is about -1.0 V (see page 135), thus anticipating the claimed range of between -1.5 V and -0.7 V versus NHE. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Costentin et al, “A Local Proton Source Enhances CO2 Electroreduction to CO by a Molecular Fe Catalyst,” Science Vol. 338 (2012), in view of Zhang et al, “The Electrocatalytic Reduction of Carbon Dioxide Using Cobalt Tetrakis (4-Trimethylammoniophenyl) Porphyrin under High Pressure,” Acta Chimica Sinica (Chinese Edition) 44, 220 (1986), as shown for claim 1 above, and further in view of Sivasankar et al, US patent application publication no. 2011/0114504.

Costentin in view of Zhang does not explicitly teach that the pH of the aqueous solution and the potential applied to the cathode is adjusted so as to tune the CO/H2 molar ratio of the produced gas.  

Sivasankar is also directed to catalytic methods for electrochemical reduction of carbon dioxide to carbon monoxide (see Abstract). Sivasankar teaches that pH level and electrical potential may be used to optimize the carbon dioxide conversion to carbon monoxide and also hydrogen gas simultaneously (see paragraphs 0009, 0031, and 0065), thus teaching that the pH of the aqueous solution and the potential applied to the cathode is adjusted so as to tune the CO/H2 molar ratio of the produced gas.   

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Costentin in view of Zhang by adjusting the pH and the potential applied to the cathode so as to tune the CO/H2 molar ratio of the produced gas as taught by Sivasankar. 

Response to Arguments and Declaration

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 9, 1st and 2nd paragraphs, of their communication dated 11/02/2020 that in order to arrive at the claimed invention starting from the complex disclosed in Costentin et al, one of ordinary skill in the art would have to: 
1) combine Zhang et al. with Costentin et al., 
2) add N+Me3 groups so that at least 2 and at most 6 groups among Ri to Rio and Ri' to Rio' are independently N+(Ci-C4 alkyl)3, 
3) delete the OH groups, and 
4) change the solvent to water. 

Applicants' arguments are not persuasive, because the starting molecule is FeTPP or FeTDHPP. Even though Costentin teaches that the introduction of phenolic groups in all ortho and ortho' positions of the TPP phenyl groups leads to a considerable increase of catalytic activity, Zhang teaches use of metalloporphyrin complex having two N+Me3 groups among R1 to R10 and two N+Me3 groups among R1’ to R10', and further teaches that that such a metalloporphyrin complex is water-soluble (see Title, Abstract, and page 133, 1st paragraph). Thus while Costentin teaches the advantage of phenolic groups in FeTPP, Zhang teaches the advantage of N+Me3 groups in CoTPP. One of ordinary skill in the art apprised of the teachings of both Costentin and Zhang, after giving due consideration to the teachings of both Costentin and Zhang, would have been motivated to perform routine experimentation on FeTPP by adding N+Me3 groups or substituting phenolic groups with N+Me3 groups. 

Applicants further argue on page 9, last paragraph, of their communication that in the case of FeF4TMAP, the anilinium groups are reduced before any catalysis may take place. Applicants' arguments are not persuasive, because one of ordinary skill in the art would have considered FeTPP or FeTDHPP as the starting molecule of interest and not FeF4TMAP which is not taught by the prior art of record.  

st paragraph, of their communication that the complex of Zhang et al. has cobalt as a metal center. Moreover, the reduction of C02 into CO is achieved at high pressure in a solution comprising buffer. Applicants' arguments are not persuasive, because the FeTPP or FeTDHPP catalyst modified by the teachings of Zhang has the same Fe metallic center as the claimed invention.

Applicants further argue on page 10, 2nd paragraph, of their communication that the complex of Zhang et al. works with cobalt at high pressure in a solvent comprising a buffer. One of ordinary skill in the art would thus not have expected to achieve an efficient reduction of CO2 by selecting the anilinium groups to modify the ligand without using cobalt as a metal center, high pressure, and a buffering solution. Applicants' arguments are not persuasive, because (i) the metal center is already Fe in the starting FeTPP or FeTDHPP molecules taught by Costentin. Since the basic molecular structure of the catalysts taught by both Costentin and Zhang is very similar to each other, one of ordinary skill in the art apprised of the teachings of the prior art of record would have been motivated to perform routine experimentation by combining different features of the catalysts taught by both Costentin and Zhang. Pressure and buffering solutions are operational features and not structural features. Since sufficient rationale to combine the catalysts taught by both Costentin and Zhang to achieve the catalyst of the claimed invention have been shown, the modified catalyst having the same structure as the catalyst of the claimed invention would be expected to achieve the same results in the same pressure conditions. 

Applicants further argue on page 11, 1st paragraph, of their communication that Zhang et al. disclose an electrochemical reduction of C02 into CO at high pressure. One of ordinary skill in the art would thus not have expected to obtain an efficient electrochemical reduction at a pressure of 1 bar. In Zhang et al., at a pressure of 4 kg/cm2 (around 4 bars), the current efficiency is only 20%. Thus, Zhang et al. teach away from using low pressure in the electrochemical reduction of C02.  Applicants' arguments are not persuasive, because one of ordinary skill in the art would have recognized that suitable pressure to be used would depend on the catalyst used, and the operational pressure suitable for Zhang’s catalyst would be different from the operational pressure suitable for the catalyst obtained by combining the teachings of Costentin and Zhang. As shown above, the modified catalyst having the same structure as the catalyst of the claimed invention would be expected to achieve the same results in the same pressure conditions. 

Applicants further argue on page 11, 2nd paragraph, of their communication that high efficiency and high selectivity to CO (i.e., a faradaic yield of CO of 90% to 100%) represents unexpected results. Applicants' arguments are not persuasive, because both Costentin and Zhang teach that high efficiency and high selectivity to CO (i.e., a faradaic yield of CO of 90% to 100%).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SALIL JAIN/Examiner, Art Unit 1795